Citation Nr: 0027364	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-15 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


REMAND

The veteran served on active duty from November 1950 to 
November 1952.

This appeal arises from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied a rating in excess 
of 10 percent for the veteran's psychiatric disorder.  By a 
rating dated in February 1999 the RO increased the rating to 
30 percent effective from September 1997.  The veteran 
continued his appeal, seeking a 100 percent rating for his 
psychiatric disorder.

In a November 1999 letter to the RO, the veteran requested 
that he be permitted "to personally appear before the 
Board."  Accordingly, by letter dated in September 2000, the 
Board requested clarification as to whether the veteran 
wanted to attend a hearing before a Member of the Board in 
Washington, D.C., or at the RO.  In response to this request 
for clarification, the veteran indicated that he wanted to 
attend a hearing before a Member of the Board via 
videoconference from the RO.

Inasmuch as the veteran will be present at the RO for the 
hearing, the RO must arrange for the date of the hearing in 
accordance with 38 C.F.R. § 20.704(a).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
video-conference hearing at the RO before 
a Member of the Board who will be in 
Washington, D.C.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no further action until he is so 
informed. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


